Exhibit 10.6
CARIBOU COFFEE COMPANY, INC.
2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AND AGREEMENT
GRANT
This Restricted Stock Award Agreement evidences the grant by Caribou Coffee
Company, Inc. (“Company”), in accordance with the Caribou Coffee Company, Inc.
2005 Equity Incentive Plan (“Plan”), of ___________ shares of restricted Stock
(the “Restricted Stock”) to _______________________ (“Employee”). This
Restricted Stock grant is granted effective as of __________, which shall be
referred to as the “Grant Date.”

              CARIBOU COFFEE COMPANY, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

TERMS AND CONDITIONS
     Section 1. Plan and Award Agreement. This Restricted Stock grant is subject
to all of the terms and conditions set forth in this Restricted Stock Award
Agreement and in the Plan, and if a determination is made that any term or
condition set forth in this Restricted Stock Award Agreement is inconsistent
with the Plan, the Plan shall control. All of the capitalized terms not
otherwise defined in this Restricted Stock Award Agreement shall have the same
meaning in this Restricted Stock Award Agreement as in the Plan. A copy of the
Plan will be available to Employee upon written request to the Corporate
Secretary of the Company.
     Section 2. Stockholder Status. Employee shall have an immediate right to
receive cash dividends on all of the shares of Restricted Stock while the shares
remain subject to forfeiture under Section 3 and in addition shall have the
right to vote such shares. If Employee forfeits shares under Section 3, Employee
shall at the same time forfeit Employee’s right to vote the shares and to
receive cash dividends paid with respect to the shares. Any stock dividends or
other distributions of property made with respect to shares that remain subject
to forfeiture under Section 3 shall be held by the Company, and Employee’s
rights to receive such dividends or other property shall vest under Section 3 at
the same time as the shares with respect to which the dividends or other
property are attributable. Except for the right to receive cash dividends and
vote described in this Section 2, Employee shall have no rights as a stockholder
with respect to any shares of Restricted Stock under this Restricted Stock Award
Agreement until such shares have vested under Section 3.

 



--------------------------------------------------------------------------------



 



     Section 3. Forfeiture and Vesting.

  (a)   General Rule. Employee shall vest in the Restricted Stock only if the
requirements of Section 3(b) are met.     (b)   Service Requirement. Employee
shall vest in the Restricted Stock as follows:

  (1)   25% of the shares of Restricted Stock (rounding down to the nearest
whole number) shall vest on ____________, provided Employee remains an employee
of the Company or a Subsidiary or Affiliate of the Company from the Grant Date
through such date;     (2)   25% of the shares of Restricted Stock (rounding
down to the nearest whole number) shall vest on _______________, provided
Employee remains an employee of the Company or a Subsidiary or Affiliate of the
Company from the Grant Date through such date;     (3)   25% of the shares of
Restricted Stock (rounding down to the nearest whole number) shall vest on
_____________, provided Employee remains an employee of the Company or a
Subsidiary or Affiliate of the Company from the Grant Date through such date;  
  (4)   the balance of the shares of Restricted Stock shall vest on
______________, provided Employee remains an employee of the Company or a
Subsidiary or Affiliate of the Company from the Grant Date through such date;

      Each of the dates specified in Section 3(b)(1), (2), (3) and (4) shall be
treated as a service vesting date under this Restricted Stock Award Agreement
(“Service Vesting Date”). If Employee’s employment terminates for any reason,
before shares of Restricted Stock vest, Employee shall forfeit the unvested
shares unless otherwise provided in a separate agreement between Employee and
the Company. A transfer of employment between the Company and a Subsidiary or
Affiliate of the Company or between Subsidiaries or Affiliates of the Company
shall not be treated as a termination of employment under this Section 3.

     Section 4. Change in Control. Notwithstanding the vesting rules in
Section 3, Section 14 of the Plan shall control if there is a Change in Control
of the Company.
     Section 5. Stock Issuance. The Company shall issue the shares of Restricted
Stock in the name of Employee upon Employee’s execution of the irrevocable stock
power in favor of the Company attached hereto as Exhibit A. the Secretary of the
Company shall hold such shares in certificate form or in book entry with the
Company’s transfer agent and any distributions made with respect to such shares
(other than cash dividends) until such time as the shares have vested or have
been forfeited. As soon as practicable after the shares of Restricted Stock
vest, the Company shall issue to Employee a stock certificate reflecting the
shares that have vested and become nonforfeitable on such date (together with
any distributions made with respect to the shares that have been held by the
Company) or the Company shall instruct its transfer agent to

2



--------------------------------------------------------------------------------



 



transfer the shares that have vested and become nonforfeitable on such date
(together with any distributions made with respect to the shares that have been
held by the Company) from the non-vested to the vested portion of Employee’s
account. If shares are forfeited, the shares (together with any distributions
made with respect to the shares that have been held by the Company)
automatically shall revert back to the Company.
     Section 6. Nontransferable. No rights granted under this Restricted Stock
Award Agreement shall be transferable by Employee other than by will or the laws
of descent and distribution. The person or persons, if any, to whom the
Restricted Stock is transferred by will or by the laws of descent and
distribution shall be treated after Employee’s death the same as Employee under
this Restricted Stock Award Agreement.
     Section 7. Withholding. Employee consents and agrees to that any tax
withholding required as a result of the transfer of the shares of Restricted
Stock to Employee or any dividends or other payments made with respect to the
shares of Restricted Stock shall be withheld from his or her regular cash
compensation, from the shares of Restricted Stock or pursuant to such other
means as the Company deems reasonable and appropriate under the circumstances.
     Section 8. Other Laws. The Company shall have the right to refuse to
transfer shares of Restricted Stock to Employee if the Company acting in its
absolute discretion determines that the transfer of such shares might violate
any applicable law or regulation.
     Section 9. No Right to Continue Service. Neither the Plan, this Restricted
Stock Award Agreement, nor any related material shall give Employee the right to
continue in employment with the Company or a Subsidiary or Affiliate of the
Company or shall adversely affect the right of the Company or any Subsidiary or
Affiliate of the Company to terminate Employee’s employment with or without
cause at any time.
     Section 10. Governing Law. The Plan and this Restricted Stock Award
Agreement shall be governed by the laws of the State of Minnesota.
     Section 11. Binding Effect. This Restricted Stock Award Agreement shall be
binding upon the Company and Employee and their respective heirs, executors,
administrators and successors.
     Section 12. Headings and Sections. The headings contained in this
Restricted Stock Award Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Restricted Stock Award
Agreement. All references to sections in this Restricted Stock Award Agreement
shall be to sections of this Restricted Stock Award Agreement.

3



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
FOR THE
CARIBOU COFFEE COMPANY, INC.
2005 EQUITY INCENTIVE PLAN
     As a condition to the grant to the undersigned of ___________ shares of
restricted Stock subject to the Restricted Stock Award Agreement made to the
undersigned as of ___________ under the Caribou Coffee Company, Inc. 2005 Equity
Incentive Plan, or Plan, as evidenced by the related Restricted Stock Award
Agreement, the undersigned hereby executes this Irrevocable Stock Power in order
to sell, assign and transfer to Caribou Coffee Company, Inc. the Restricted
Stock subject to such Restricted Stock Award Agreement for purposes of effecting
any forfeiture called for under Section 3 of the related Restricted Stock Award
Agreement and does hereby irrevocably give Caribou Coffee Company, Inc. the
power (without any further action on the part of the undersigned) to transfer
such Restricted Stock on the books and records of Caribou Coffee Company, Inc.
back to Caribou Coffee Company, Inc. to effect any such forfeiture. This
Irrevocable Stock Power shall expire automatically with respect to the
Restricted Stock subject to such Restricted Stock Award Agreement on the date
such Restricted Stock is no longer subject to forfeiture under Section 3 of the
related Restricted Stock Award Agreement or, if earlier, immediately after such
a forfeiture has been effected with respect to such shares of Stock.

     
 
   
 
  Signature
 
   
 
   
 
   
 
  Print Name
 
   
 
   
 
   
 
  Date

